Case 2:20-cv-00136-NT Document 14-1 Filed 05/29/20 Page 1 of 2   PageID #: 210
        Case 2:20-cv-00136-NT Document 14-1 Filed 05/29/20 Page 2 of 2                        PageID #: 211


                                          File Number               0661241-5




  To all to whom these Presents Shall Come, Greeting:
  I, Jesse White, Secretary of State of the State of Illinois, do hereby
  certify that I am the keeper of the records of the Department of
  Business Services. I certify that
   OLYMPIA HOTEL MANAGEMENT, LLC, A DELAWARE LIMITED LIABILITY COMPANY
   HAVING OBTAINED ADMISSION TO TRANSACT BUSINESS IN ILLINOIS ON MAY 11,
   2018, APPEARS TO HAVE COMPLIED WITH ALL PROVISIONS OF THE LIMITED
   LIABILITY COMPANY ACT OF THIS STATE, AND AS OF THIS DATE IS IN GOOD
   STANDING AS A FOREIGN LIMITED LIABILITY COMPANY ADMITTED TO TRANSACT
   BUSINESS IN THE STATE OF ILLINOIS.




                                             In Testimony Whereof, I hereto set
                                             my hand and cause to be affixed the Great Seal of
                                             the State of Illinois, this    29TH
                                             day of        MAY      A.D.       2020       .


Authentication #: 2015003032 verifiable until 05/29/2021
 Authenticate at: http://www.cyberdriveillinois.com
                                                                     SECRETARY OF STATE
